Citation Nr: 0902007	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  07-37 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Oklahoma 
City, Oklahoma


THE ISSUE

Entitlement to reimbursement for expenses incurred for travel 
by ambulance provided by the Emergency Medical Services 
Authority (EMSA) for transport from the University of 
Oklahoma Hospital to the VA Medical Center in Oklahoma City, 
Oklahoma, on March 10, 2007.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his wife




ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel 


INTRODUCTION

The veteran served on active duty from January 1991 to 
October 1992.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2007 decision of the 
Department of Veterans Affairs (VA) Medical Center (MC) in 
Oklahoma City, Oklahoma, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  

A hearing was held on May 14, 2008, by means of video 
conferencing equipment with the appellant in Muskogee, 
Oklahoma, before Kathleen K. Gallagher, a Veterans Law Judge 
(VLJ), sitting in Washington, DC, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c), (e)(2) and who is rendering the determination in 
this case.  A transcript of the hearing testimony is in the 
claims file.

The Board notes that additional evidence has been received, 
which was not previously considered by the RO.  However, the 
veteran submitted a waiver of the RO's initial consideration 
of the evidence in May 2008.  Therefore, the Board will 
consider this newly obtained evidence and proceed with a 
decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained.

2.  The veteran is service-connected for major depressive 
disorder and a hiatal hernia, for which he is currently 
assigned a 100 percent disability evaluation and a 10 percent 
disability evaluation, respectively.

3.  Prior authorization was not obtained for the expenses 
incurred for travel by ambulance provided by the Emergency 
Medical Services Authority (EMSA) for transport from the 
University of Oklahoma Hospital to the VA Medical Center in 
Oklahoma City, Oklahoma, on March 10, 2007.

4.   The evidence does not show that an ambulance was 
medically required and that the circumstances prevented a 
request for prior travel authorization, that there was VA 
delay or error in obtaining prior authorization, or that 
there was a justifiable lack of knowledge on the part of a 
third party acting for the veteran that a request for prior 
authorization was necessary


CONCLUSION OF LAW

The criteria for entitlement to reimbursement for expenses 
incurred for travel by ambulance provided by the Emergency 
Medical Services Authority (EMSA) for transport from the 
University of Oklahoma Hospital to the VA Medical Center in 
Oklahoma City, Oklahoma, on March 10, 2007, have not been 
met.  38 U.S.C.A. § 111; 38 C.F.R. §§ 17.143, 17.145 (2008)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 3+, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).

In this case, the Board does acknowledge that the RO did not 
provide the veteran with notice prior to the initial decision 
in June 2007.  Nevertheless, the RO did send the veteran a 
letter later that month, which did inform him about the 
evidence necessary to substantiate his claim and the division 
of responsibilities in obtaining the evidence.  The Board 
finds that any defect with respect to the timing of the 
notice requirement was harmless error.

In this regard, the Board notes that, while notice provided 
to the veteran was not given prior to the first agency of 
original jurisdiction (AOJ) adjudication of the case, notice 
was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the veteran's claim was readjudicated in 
a statement of the case (SOC).  Prickett v. Nicholson, 20 
Vet. App. 370, 377-78 (2006) (VA cured failure to afford 
statutory notice to claimant prior to initial rating decision 
by issuing notification letter after decision and 
readjudicating the claim and notifying claimant of such 
readjudication in the statement of the case).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices, and he has taken full advantage of these 
opportunities, submitting evidence and argument in support of 
his claim and testifying at a hearing before the Board.  
Viewed in such context, the furnishing of notice after the 
decision that led to this appeal did not compromise the 
essential fairness of the adjudication.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Conway v. Principi, 353 
F.3d 1369, 1373 (Fed. Cir. 2004).  The veteran has had a 
"meaningful opportunity to participate effectively,"  
Dingess/Hartman, and the Board finds that the present 
adjudication of the appeal will not result in any prejudice 
to the veteran.  Therefore, with respect to the timing 
requirement for the notice, the Board concludes that to 
decide this appeal would not be prejudicial to the claimant.

Moreover, because the claim in this case is governed by the 
provisions of Chapter 17 of Title 38 of the United States 
Code, the law pertaining to the duty to notify and to assist 
and its implementing regulations are not applicable to such 
claims.  See Barger v. Principi, 16 Vet. App. 132, 138 
(2002); Lueras v. Principi, 18 Vet. App. 435 (2004).  
Notwithstanding the fact that such law is not controlling in 
these matters, the Board has reviewed the case for purposes 
of ascertaining that the appellant has had a fair opportunity 
to present arguments and evidence in support of his claim for 
payment or reimbursement of medical expenses.  

The Board notes that the relevant and probative evidence 
consists of evidence regarding the veteran's entitlement to 
reimbursement or payment of the cost of private medical care.  
That evidence, including the veteran's private medical 
records and VA medical records, is associated with the claims 
file.  Moreover, the veteran has not made the Board aware of 
any additional evidence that needs to be obtained prior to 
appellate review. 

Based on the foregoing, the Board finds that all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained.  Every possible avenue of 
assistance has been explored, and the veteran has had ample 
notice of what might be required or helpful to establish his 
claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  
Simply put, the record is complete regarding the claim for 
reimbursement or payment of the cost of private medical care 
and that matter is ready for appellate review.  

In short, the Board concludes from that review that the 
requirements for the fair development of the appeal have been 
met in this case.  There is no outstanding evidence, and this 
case does not turn on a medical question for which an opinion 
would be necessary.


Law and Analysis

Reimbursement of transportation expenses is governed by 38 
C.F.R. § 17.143 and is paid in accordance with 38 U.S.C.A. § 
111.  Under 38 C.F.R. § 17.143(b), transportation at 
Government expense shall be authorized, subject to the 
deductible established in § 17.101, for (1) a veteran or 
other person traveling in connection with treatment for a 
service-connected disability (irrespective of percent of 
disability); (2) a veteran with a service-connected 
disability rated at 30 percent or more, for treatment of any 
condition; (3) a veteran receiving VA pension benefits; and 
(4) a veteran whose annual income, as determined under 38 
U.S.C. 1503, does not exceed the maximum annual rate of 
pension which would be payable if the veteran were eligible 
for pension, or who is unable to defray the expenses of 
travel.

Under 38 C.F.R. § 17.143(c), transportation at Government 
expense shall be authorized, without being subject to the 
deductible established in § 17.101, for (1) a veteran 
traveling in connection with a scheduled compensation or 
pension (C&P) examination; and (2) a veteran or other person 
traveling by a specialized mode of transportation such as an 
ambulance, ambulette, air ambulance, wheelchair van, or other 
vehicle specially designed to transport disabled individuals 
provided: (i) A physician determines that the special mode of 
travel is medically required; (ii) The person is unable to 
defray the expenses of the travel; and (iii) The travel is 
authorized in advance or was undertaken in connection with a 
medical emergency such that delay to obtain authorization 
would be hazardous to the person's life or health.

38 C.F.R. § 17.143(e) provides that a veteran is considered 
unable to defray the expenses of travel if (1) annual income 
for the year immediately preceding the application for 
benefits does not exceed the maximum annual rate of pension 
which would be payable if the person were eligible for 
pension; or (2) the person is able to demonstrate that due to 
circumstances such as loss of employment, or incurrence of a 
disability, income in the year of application will not exceed 
the maximum annual rate of pension which would be payable if 
the person were eligible for pension; or (3) the person has a 
service-connected disability rated at least 30 percent; or 
(4) the person is traveling in connection with treatment of a 
service-connected disability.

Hospital readmissions are furnished when medically necessary 
to observe progress, modify treatment or diet, etc.  
38 C.F.R. § 17.143(g).

Transportation will not be furnished to beneficiaries who are 
on authorized absence to depart from or return to VA health 
care facilities, except that if a patient in such status 
develops an emergent condition and the patient is without 
funds to return to a VA health care facility.  In those 
cases, travel may be approved by the Director of the VA 
facility to which the patient is to be returned.  38 C.F.R. 
§ 17.143(i).

Payment may be approved for travel performed under 38 C.F.R. 
§ 17.143(a) through (g) without prior authorization only in 
those cases where the VA determines that there was a need for 
prompt medical care which was approved and: (1) the 
circumstances prevented a request for prior travel 
authorization, (2) due to VA delay or error prior 
authorization for travel was not given, or (3) there was a 
justifiable lack of knowledge on the part of a third party 
acting for the veteran that a request for prior authorization 
was necessary.  38 C.F.R. § 17.145(a).  In other cases, 
payment may be approved for such travel without prior 
authorization only upon a finding by the VA Secretary or 
designee that failure to secure prior authorization was 
justified.  38 C.F.R. § 17.145(b).

Transportation necessary for interfacility transfer of a 
patient may be authorized when such travel is necessary to 
transfer the patient from one health care institution to 
another only if both institutions furnish the individual with 
treatment at VA expense, the transfer is necessary for the 
continuation of such treatment, and the transferring facility 
is incapable of providing the necessary services.  Facilities 
may authorize transfers from any VA medical center, nursing 
home, domiciliary, or outpatient clinic, and from any health-
care facility which VA has contracted with to provide care to 
the veteran needing transfer.  Transfers may be made when the 
patient needs either inpatient or outpatient treatment, 
including diagnostic testing.  However, medical centers may 
authorize a transfer from an outpatient clinic to another 
facility only if the patient's condition is acute, and it 
would be inappropriate to release the patient to his home 
prior to admission to the second health-care facility.  
Medical centers may not transfer a patient from an outpatient 
clinic when the patient is simply being referred to another 
facility for continued treatment, and the outpatient clinic 
would ordinarily send the patient home prior to admission to 
the second facility.  See VHA Manual, M1, Part I, Paragraph 
25.09(a) (Manual).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to reimbursement for expenses 
incurred for travel by ambulance provided by Emergency 
Medical Services Authority (EMSA) for transport from Oklahoma 
University Hospital to the VA Medical Center (VAMC) in 
Oklahoma City, Oklahoma, on March 10, 2007.  At the outset, 
the Board notes that the veteran is service-connected for 
major depressive disorder and a hiatal hernia, for which he 
is currently assigned a 100 percent disability evaluation and 
a 10 percent disability evaluation, respectively.

The veteran underwent gallbladder surgery at the VAMC in 
Oklahoma City, Oklahoma on March 9, 2007.  Following the 
surgery, he was admitted to the hospital rather than being 
sent home because he had a history of adrenal insufficiency 
secondary to panhypopituitarism and needed to have his stress 
dose of steroids tapered off.  Later that day, he began 
ripping off his arm bands and stated that he was leaving 
because he had a conflict with his roommate.  The veteran was 
asked to sign a form documenting that he was leaving against 
medical advice, but he refused and indicated that he was 
going to a private hospital.  The nursing supervisor was 
informed of the situation, and she stated that she could try 
to move him to another floor.  He insisted that he was 
leaving and again refused to sign the documents.  He became 
aggressive, and the police were alerted of the situation.  
The veteran left the VAMC that day with an intravenous line 
still in his arm and had his wife take him to a private 
hospital across the street.

Private medical records indicate that the veteran went 
directly to the University of Oklahoma Hospital on March 9, 
2007, and requested a reevaluation to ensure he was safe 
enough to go home.  The veteran stated that he did not know 
what else to do because he could tolerate his room at the 
VAMC.  On March 10, 2007, the private hospital contacted the 
VAMC.  It was requested that he be sent back over to the VAMC 
for admission, and the veteran agreed on the condition that 
he be placed in a different room.  The veteran was 
transported from the University of Oklahoma Hospital to the 
VAMC that day by EMSA.  He was readmitted and started back on 
a steroid taper and was discharged later that day.

The veteran originally left the VAMC of his own volition and 
against medical advice and instead chose to be treated at a 
private hospital.  The Board notes that no reimbursement or 
payment of services not previously authorized will be made 
when such treatment was procured through private sources in 
preference to available Government facilities.  38 C.F.R. § 
17.130 (2008).  

Although the VAMC did request that the veteran be returned 
for further evaluation and treatment, there is no indication 
that the transportation itself was authorized.  Indeed, the 
evidence of record does not indicate that VA submitted a 
request for an ambulance to transport the veteran.  Without 
evidence of authorization, the evidence must show that there 
was a need for prompt medical care which was approved.  It 
must also be established that the circumstances prevented a 
request for prior travel authorization, that prior 
authorization for travel was not obtained due to VA delay or 
error prior authorization for travel was not given, or that 
there was a justifiable lack of knowledge on the part of a 
third party acting for the veteran that a request for prior 
authorization was necessary.  However, in this case, a VA 
physician signed a statement in June 2007 indicating that 
ambulance transportation was not medically required due to 
the nature of the emergency.  There is no competent medical 
evidence showing otherwise.  Moreover, the veteran has not 
contended, nor has the evidence demonstrated, that he was 
unable to request prior authorization, that there was delay 
or error on the part of VA, or that a third party had a lack 
of knowledge that such authorization was necessary.  In fact, 
prior to discharging him, the private physician contacted the 
VAMC to discuss the veteran's case to determine how the 
situation should be handled.

Based on the foregoing, the Board concludes that the veteran 
is not entitled to receive reimbursement for expenses 
incurred for travel by ambulance provided by the Emergency 
Medical Services Authority (EMSA) for transport from the 
University of Oklahoma Hospital to the VA Medical Center in 
Oklahoma City, Oklahoma, on March 10, 2007.  The 
preponderance of the evidence is against the veteran's claim, 
and there is no reasonable doubt to resolve in his favor.  
Accordingly, the veteran's claim must be denied.  38 C.F.R. 
§§ 3.102, 4.3; see also Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).

The Board recognizes that there are financial difficulties 
that arise from unexpected medical expenses.  However, while 
the Board is sympathetic toward the veteran, it is bound by 
the law, and this decision is dictated by the relevant 
statutes and regulations.  The Board is without authority to 
grant benefits.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994).  The Board further 
observes that "no equities, no matter how compelling, can 
create a right to payment out of the United States Treasury 
which has not been provided for by Congress."  Smith v. 
Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of 
Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).


ORDER

Entitlement to reimbursement for expenses incurred for travel 
by ambulance provided by the Emergency Medical Services 
Authority (EMSA) for transport from the University of 
Oklahoma Hospital to the VA Medical Center in Oklahoma City, 
Oklahoma, on March 10, 2007, is denied.

____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


